Title: From James Madison to Albert Gallatin, 22 April 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


22 April 1804, Department of State. “Finding myself without information respecting the conclusion or progress of the reimbursements claimed from the British Government for advances made on account of the Commissioners under the 6th. article of the British Treaty, I have requested Mr. Monroe to prosecute it to a close and deposit what may be received with Sir Francis Baring & Co. subject to your desposal. It is probable that since Mr. Monroe’s arrival in London, the subject, being left unfinished by Mr. Gore, was never presented to his attention.”
